Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 1 of 9 PageID: 65
Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 2 of 9 PageID: 66
Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 3 of 9 PageID: 67
Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 4 of 9 PageID: 68
Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 5 of 9 PageID: 69
   Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 6 of 9 PageID: 70



            (3) Proposed Findings of Fact and Conclusions of Law
            shall be submitted with the motion papers in the
            proposed order required by (c)(6) below. Any part
            opposing the sealing request shall submit an alternative
            proposed order including the party’s Proposed Finding
            of Fact and Conclusions of Law.

            [. . .]

            (4) Any materials deemed confidential by a party or
            parties and submitted with regard to a motion to seal or
            otherwise restrict public access shall be filed
            electronically under the designation “confidential
            materials” and shall remain sealed until such time as
            the motion is decided, subject to Local Civil Rule
            72.1(c)(1)(c).    When a document filed under seal
            contains both confidential and non-confidential
            information, an unredacted version shall be filed under
            seal, and a version with only the confidential portions
            redacted shall be filed publicly within one day of the
            filing of the unredacted version.

            (5)   Any interested person may move to intervene
            pursuant to Fed. R. Civ. P. 24 (b) before the return date
            of any motion to seal or otherwise restrict public access
            or to obtain public access to materials or judicial
            proceedings filed under seal.

            (6) Any order or opinion on any motion to seal or
            otherwise restrict public access shall include findings
            on the factors set forth in (c)(3) above as well as other
            findings required by law and shall be filed electronically
            under the designation “order” or “opinion to seal.” Such
            orders and opinions may be redacted. Unredacted
            orders and opinions may be filed under seal, either
            electronically or in other medium.

        Additionally, Local Civil Rule 5.3 addresses the permissibility of sealing
the docket itself. Under Local Civil Rule 5.3, “[n]o docket shall be sealed.
However, entries on a docket may be sealed pursuant to the provisions of this
rule.” Hence, the Court can seal any and all entries but cannot seal the docket
itself.


                                        6
   Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 7 of 9 PageID: 71



                          THE REQUESTED RELIEF

       The United States through this motion seeks to have the Court partially
seal the docket as to charging document and this motion and/or refer to the
defendant as John Doe on ECF. In support of this motion, the United States
provides the following facts:

      1.    As set forth above, the charge in this case arise from an ongoing
            investigation and prosecution of members and associates of drug
            trafficking organizations


      2.    John Doe was cooperative following arrest and provided
            information to federal law enforcement officials that inculpated
            himself and other members of the drug trafficking organizations
                                      .

      3.



      4.    It is believed that the public disclosure of John Doe’s charge and
            cooperation with the Government would place John Doe and
            members of John Doe’s family in physical danger, as drug
            trafficking organization members,
                                 would link John Doe’s case to the additional
            arrests, and assume that John Doe provided information to
            investigators that led to these arrests.

      5.    These facts demonstrate a substantial need to partially seal the
            docket, and override the qualified First Amendment right of the
            public and press to access certain documents.

      6.    There is no alternative in this matter that will protect the interest
            at stake. If the documents are not sealed and/or partially
            redacted, John Doe’s cooperation with the Government will be
            public and John Doe and Doe’s family will face a substantial risk
            of physical harm.

      The Government is proposing restricting access in a narrowly tailored
manner. In this regard, the Government is submitting redacted versions of the
cover letter, this brief, and two proposed orders. The Government is requesting
that the Court seal only documents that, if discovered, would seriously
jeopardize the safety of John Doe.

                                        7
   Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 8 of 9 PageID: 72



       The Government submits that these facts demonstrate, under the legal
standards set forth above, an extraordinary situation with compelling
government and private interests that justify the sealing of the plea hearing
docket entry. Because the Government’s concern lies in the ability of the
members and associates of the drug trafficking organizations,
                 to search John Doe’s name and find the public docket relating
to this case, the Government is proposing restricting access in a narrowly
tailored manner. Thus, the relief requested properly balances the need for
confidentiality against the public’s strong right of access to court proceedings
and records.

      Specifically, the Government respectfully requests that this Court seal all
ECF docket entries except for the redacted version of the cover letter for this
motion, a redacted version of this letter brief, and redacted proposed orders,
and also refer to the defendant as “John Doe” on ECF. The Government
further requests that all sealed documents remain sealed until such time as
the identity of John Doe is publicly disclosed in connection with John Doe’s
testimony in open court or, otherwise, until the public docketing of the sealed
pleadings do not present a substantial risk of compromising John Doe’s safety.

      The Government has conferred with John Doe’s counsel regarding the
requested relief. His counsel agrees that John Doe and John Doe’s family face
a substantial risk of physical harm should John Doe’s cooperation be made
public and therefore agrees that the Court should grant the Government’s
motion to seal the documents and refer to the case as United States v. John
Doe.




                                        8
   Case 2:20-cr-00556-ES Document 19 Filed 06/29/20 Page 9 of 9 PageID: 73



                                 CONCLUSION

       For the reasons set forth above, the Government respectfully requests
that the Court: (1) execute the attached [Proposed] Order #1, which (a)
instructs the Clerk’s Office to temporarily caption the matter “United States v.
Jane Doe” while the motion is being considered, and temporarily seal all ECF
docket entries while the motion is being considered, except for the redacted
cover letter, redacted letter brief, [Proposed] Order #1, and executed Order #1;
(b) sets a return date to provide the press and public their due process notice so
that any party has ample time to file their motion to intervene or file briefs in
support of any motion; (2) hold a hearing, on the papers or in Court, in Your
Honor’s discretion, regarding the motion; and (3) grant the motion and execute
the redacted [Proposed] Order #2, which instructs the Clerk’s Office to caption
the matter “United States v. John Doe,” until otherwise ordered by the Court,
and seal all ECF docket entries, except for the redacted cover letter, redacted
letter brief, [Proposed] Order #1, executed Order #1, redacted [Proposed] Order
#2, and executed redacted Order #2, until otherwise ordered by the Court.


                                            Respectfully submitted,

                                            CRAIG CARPENITO
                                            United States Attorney


                                     By:    s/ Lauren E. Repole
                                            Lauren E. Repole
                                            Assistant United States Attorney




                                        9
